Title: To Thomas Jefferson from Albert Gallatin, 13 March 1807
From: Gallatin, Albert
To: Jefferson, Thomas


                        
                            Sir
                            
                            Treasury Department March 13th 1807
                        
                        Various charges were made during last summer against Randolph M’Gillis collector of St. Mary’s in Georgia,
                            which have been the subject of a long investigation. Some were unfounded, and others it has not been practicable to
                            establish by positive proof. But the cause of that uncertainty must be ascribed to the collector’s irregularity, & his
                            want of compliance with the forms established by the Treasury for rendering revenue accounts. From his mode of rendering
                            his accounts, it is not possible to ascertain whether the charge made against him vizt “that he had received interest on
                            revenue bonds for which he had not at the time accounted with the Treasury” is well founded or not. In the course of the
                            investigation it has also been discovered that he had taken a number of bonds for larger sums than appears to have been
                            due by the importers & then he had originally returned to the Treasury, although he has ultimately accounted for the
                            whole amount. But as he has thus accounted since the charges were made, though not later than the time when the bonds were
                            actually paid, it is not improbable that there was a fraudulent intention in taking the bonds. In that case the importers
                            & not the United States have been injured.
                        Upon the whole, although the charges may have originated in private resentment and have been urged with more
                            zeal than judgment, I incline to the opinion that the collector has been guilty of malversations: and, if that inference be
                            erroneous, it must be ascribed to the manner in which the collector has kept & rendered his accounts contrary to
                            instructions several times repeated. In either case the propriety of his removal is respectfully submitted.
                        Abraham Bissent’s recommendations for the office are enclosed. 
                  I have the honor to be with the highest
                            respect Sir Your obedient Servant
                        
                            Albert Gallatin
                            
                        
                    